Exhibit 10.1 Marriott International, Inc. Executive Officer Deferred
Compensation Plan

 

MARRIOTT INTERNATIONAL, INC.

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Effective as of October 1, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE I - DEFINITIONS

   2

1.1

   Account    2

1.2

   Administrator    2

1.3

   Code    2

1.4

   Committee    2

1.5

   Company    2

1.6

   Company Accruals    2

1.7

   Compensation    2

1.8

   Defferal Percentage    2

1.9

   Deferred Compensation    2

1.10

   Deferred Compensation Reserve    2

1.11

   Effective Date    2

1.12

   Election    3

1.13

   Election Year    3

1.14

   Employee    3

1.15

   Fiscal Year    3

1.16

   HR Officer    3

1.17

   In-Service Withdrawal    3

1.18

   LTCI Compensation    3

1.19

   Non-Employee Director    3

1.20

   Participant    3

1.21

   Permanent Disability    4

1.22

   Plan    5

1.23

   Profit Sharing Plan    5

1.24

   Reinstatement or Reinstated    5

1.25

   Retire or Retirement    5

1.26

   Severance Plan    5

1.27

   Subsidiary    5

1.28

   Termination of Employment    5

1.29

   Vested Portion    6

1.30

   Year of Service    6

ARTICLE II - PARTICIPANT ELECTIONS

   7

2.1

   Deferred Compensation Reserve    7

2.2

   Elections    7

2.3

   Form of Election    8

ARTICLE III - PARTICIPANT’S ACCOUNTS

   9

3.1

   Individual Accounts    9

3.2

   Company Accruals    9

3.3

   Vesting    11

 

- i -



--------------------------------------------------------------------------------

3.4

  Forfeitures    12

3.5

  Crediting of Earnings    12

3.6

  Accounts Do Not Result in Property Rights    13

3.7

  Tax-Qualified Plans    13

3.8

  No Assignment of Interests    13

3.9

  Federal and State Taxes    14

ARTICLE IV - DISTRIBUTIONS

   15

4.1

  Election of Distribution    15

4.2

  Form and Timing of Distribution    15

4.3

  Changes in Distribution Election    17

4.4

  Beneficiaries    18

4.5

  Discharge of Obligation For Payment    18

ARTICLE V - ADMINISTRATION

   19

5.1

  Administrator    19

5.2

  Expenses    19

5.3

  Acceleration of Payments    19

ARTICLE VI - CLAIMS PROCEDURE

   20

6.1

  Initial Claims    20

6.2

  Appeals    20

ARTICLE VII - MISCELLANEOUS

   21

7.1

  Plan Not An Employment Contract    21

7.2

  No Trust Created    21

7.3

  Amendment or Termination of Plan    21

7.4

  Effect of Plan    22

7.5

  Severability    22

7.6

  Applicable Law    22

ARTICLE VIII - ASSUMPTION OF DEFERRED COMPENSATION LIABILITIES

   23

8.1

  Assumption    23

8.2

  Participant’s Beginning Balance and Vesting    23

8.3

  Non-Participants    23

APPENDIX A

   25     Benchmark Funds    25

 

- ii -



--------------------------------------------------------------------------------

MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN

 

PREAMBLE

 

WHEREAS, as of March 27, 1998, the Company established an unfunded deferred
compensation arrangement known as the Marriott International, Inc. Executive
Deferred Compensation Plan (the “Plan”) for the benefit of a select group of
management and highly compensated employees of the Company and its subsidiaries;
and

 

WHEREAS, effective January 1, 2001, the Plan was amended and restated to reflect
amendments made to the Plan following March 27, 1998; and

 

WHEREAS, the Company wishes to amend and restate the Plan to reflect certain
other administrative amendments that have been made subsequent to January 1,
2001.

 

NOW THEREFORE, the Plan, as herein amended and restated, shall be effective for
services rendered for any pay period for which Compensation is paid on or after
October 1, 2004 unless otherwise specifically indicated.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

For purposes of this Plan, unless the context requires otherwise, the following
words and phrases, when used herein with initial capital letters, shall have the
meanings indicated:

 

1.1 “Account” shall mean, with respect to each Participant, the amount of
Company Accruals, Deferred Compensation and earnings credited to a Participant
under the Deferred Compensation Reserve.

 

1.2 “Administrator” means the Company or such Employee of the Company as the
Company may designate to administer this Plan pursuant to Section 5.1.

 

1.3 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, including the regulations issued thereunder.

 

1.4 “Committee” means the Compensation Policy Committee appointed by the Board
of Directors of Marriott International, Inc.

 

1.5 “Company” means Marriott International, Inc. and any Subsidiary that (a)
elects to join the Plan, and (b) obtains the consent of the Committee to do so.

 

1.6 “Company Accruals” means the amounts credited to the Deferred Compensation
Reserve pursuant to Section 3.2.

 

1.7 “Compensation” means (a) with respect to Employees, Compensation as defined
in Section 1.22(a) of the Profit Sharing Plan, determined, however, by including
LTCI Compensation and without regard to any Elections made by the Employee to
defer any compensation under this Plan; and (b) with respect to Non-Employee
Directors, fees payable by the Company during the Election Year.

 

1.8 “Deferral Percentage” means the percentage of a Participant’s Compensation
for the Election Year to be deferred in accordance with an Election pursuant to
Article II of this Plan.

 

1.9 “Deferred Compensation” means Compensation with respect to which a
Participant has made an Election to defer receipt thereof in accordance with
Article II of this Plan.

 

1.10 “Deferred Compensation Reserve” means the book reserve reflecting the total
aggregate amounts credited to the individual accounts of Participants under
Articles II and III of this Plan.

 

1.11 “Effective Date” means October 1, 2004, the effective date of this
restatement of the Plan. The Plan was originally effective March 27, 1998.

 

- 2 -



--------------------------------------------------------------------------------

1.12 “Election” means an election made by a Participant in accordance with
Article II of this Plan.

 

1.13 “Election Year” means, for an Employee, the calendar year for which a
Participant makes an Election with respect to Compensation received during such
calendar year pursuant to Article II of this Plan. “Election Year” means, for a
Non-Employee Director, the one-year period that begins immediately following the
first Annual Meeting of Shareholders which is subsequent to the Election period
and ends on the next Annual Meeting of Shareholders.

 

1.14 “Employee” means any individual employed by the Company. Any Employee who,
at the request and on the assignment of the Company specifically referencing
this provision of the Plan, becomes an employee of another employer shall
continue to be treated as an Employee for all purposes hereunder during the
period of such assignment.

 

1.15 “Fiscal Year” means each year beginning on the first day of each fiscal
year of Marriott International, Inc. and ending on the last day of each fiscal
year of Marriott International, Inc. The fiscal year of Marriott International,
Inc. is currently an annual period which varies from 52 to 53 weeks and ends on
the Friday closest to December 31; provided, however, that the 1998 Fiscal Year
of the Company shall be the period from March 27, 1998 through January 1, 1999.
A reference to a Fiscal Year preceding an Election Year means the Fiscal Year
ending closest to the first day of the Election Year.

 

1.16 “HR Officer” means the most senior human resources executive of the
Company, as designated by the President of the Company.

 

1.17 “In-Service Withdrawal” means a distribution of Deferred Compensation and
the earnings thereon, in accordance with a Participant’s Election under Article
II, while a Participant is actively employed by the Company.

 

1.18 “LTCI Compensation” means any compensation payable under a plan, agreement
or award designated as a long term incentive or premium incentive plan,
agreement or award.

 

1.19 “Non-Employee Director” means an individual who is not an Employee and (i)
is a member of the Board of Directors of Marriott International, Inc., or (ii)
has been elected to serve as such for a term which will begin at a subsequent
point in time.

 

1.20 “Participant” means an individual who meets the requirements of any of the
following paragraphs (a) through (g):

 

(a) Employees who are eligible to participate in the Profit Sharing Plan and
have at least one Year of Service as of a date in the Election Year and
Compensation, as defined below, greater than or equal to $135,000 or such higher
Compensation limitation as may be determined by the Administrator on advice of
counsel; provided, however, that such Employee’s Election shall be effective
solely with respect to Compensation paid or payable on or after the date such
Employee has completed one Year of Service.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Section 1.20(a), “Compensation” means:

 

With respect to Employees other than commissioned sales executive Employees of
the Marriott Vacation Club International Division of the Company, the sum of the
following: (i) the rate of base pay as of November 1 (or such other date as may
be specified by the Administrator) immediately preceding the Election Year,
annualized; (ii) the executive bonuses, commissions and management quarterly
banquet awards received from January 1 through October 31 (or such other date as
may be specified by the Administrator) of the year preceding the Election Year;
and (iii) with respect to Employees who have review dates between
October 31 (or such other date as may be specified by the Administrator) of the
year preceding the Election Year and the last day of February of the Election
Year, the annualized base pay as determined in (i), above, times 0.04.

 

With respect to commissioned sales executive Employees of the Marriott Vacation
Club International division of the Company, the commissions received from
January 1 through October 31 (or such other date as may be specified by the
Administrator) of the year preceding the Election Year, annualized.

 

(b) Select management or highly compensated employees of a business acquired by
the Company who, prior to that acquisition, were covered by a nonqualified
deferred compensation program of such acquired business;

 

(c) Employees with whom the Company has entered into a deferred compensation
agreement under this Plan;

 

(d) For the purpose of determining Company Accruals attributable to Deferred
Compensation (as such term was defined for periods prior to January 1, 2001)
prior to January 1, 2001, all Employees who participated in the Profit Sharing
Plan during the immediately preceding Fiscal Year, and were subject to a
reduction for such Fiscal Year in the amounts allocable to their “Company
Contribution Accounts” in the Profit Sharing Plan for such year as a result of
Section 401(m) of the Code, provided such Employees have not made an Election to
participate for the current Fiscal Year under paragraph (a) of Section 2.2 of
this Plan;

 

(e) Non-Employee Directors;

 

(f) Former Participants, terminated Participants, and their beneficiaries, as
appropriate to the context; and

 

(g) Such other individuals as shall be designated by the HR Officer.

 

Except with respect to the Participants described in Section 1.20(d) through
(g), in no event shall an individual be a Participant in this Plan unless the
Administrator has invited such individual to participate in the Plan.

 

1.21 “Permanent Disability” means that the Participant, as a result of a
disability, will be prevented on a permanent basis from engaging in any
occupation for which he or she is reasonably

 

- 4 -



--------------------------------------------------------------------------------

qualified by education, training or experience as certified by a competent
medical authority designated by the Named Fiduciary of the Profit Sharing Plan
to make such determination. The foregoing shall include disability attributable
to the permanent loss of or loss of use of a member or function of the body, or
to the permanent disfigurement of the Participant. The determination of the
existence of a Permanent Disability shall be made by the Administrator and shall
be final and binding upon the Participant and all other parties.

 

1.22 “Plan” means the Marriott International, Inc. Executive Deferred
Compensation Plan, as described herein and as may be amended from time to time.

 

1.23 “Profit Sharing Plan” means the Marriott International, Inc. Employees’
Profit Sharing, Retirement and Savings Plan and Trust.

 

1.24 “Reinstatement” or “Reinstated” means an Employee, upon being rehired by
the Company, is credited with the same hire date as that Employee’s hire date
for his or her most recent period of continuous employment with the Company
prior to being rehired.

 

1.25 “Retire” or “Retirement” means to have a Termination of Employment, other
than due to death or Permanent Disability, on or after (i) attainment of age
fifty-five (55) and the completion of ten Years of Service, or (ii) completion
of 240 whole months of service with the Company, including Service, as defined
in the Profit Sharing Plan, and service as a Non-Employee Director. A whole
month of service is a monthly period that begins on the date of the month on
which service began and ends on the date preceding the same date in the next
month.

 

1.26 “Severance Plan” means the Marriott International, Inc. Severance Plan.

 

1.27 “Subsidiary” means either (a) a member of a controlled group of
corporations of which the Company is a member as determined in accordance with
the provisions of Code Section 414(b), or (b) an unincorporated trade or
business which is under common control by or with the Company as determined in
accordance with Section 414(c) of the Code.

 

1.28 “Termination of Employment” means termination of service with the Company
in any of the following circumstances:

 

(a) Where the Employee or Non-Employee Director voluntarily resigns;

 

(b) Where the Employee or Non-Employee Director voluntarily Retires;

 

(c) Where the Employee or Non-Employee Director is discharged;

 

(d) Where the Employee begins receiving benefits under a Severance Plan of the
Company;

 

(e) Where the Employee has a Permanent Disability;

 

(f) Where the Employee or Non-Employee Director dies; or

 

- 5 -



--------------------------------------------------------------------------------

(g) Where the Non-Employee Director is not re-elected to serve on the Board of
Directors of the Company.

 

1.29 “Vested Portion” of a Participant’s Deferred Compensation Reserve account
means (i) 100% of the Deferred Compensation credited to the account, and
earnings thereon, and (ii) the portion of the Company Accruals and (for Election
Years ending before January 1, 1999) Forfeiture Accruals credited to the
account, and earnings thereon, which have vested in accordance with the terms of
Section 3.3 of the Plan.

 

1.30 “Year of Service” means, for Employees, a Year of Service as defined in the
Profit Sharing Plan and, for Non-Employee Directors, a 12-month period of
service as a Non-Employee Director. If an Employee terminates employment with
the Company after at least one Year of Service and subsequently resumes
employment with the Company, the Employee’s Years of Service, for eligibility
purposes under this Plan, shall be determined in accordance with Article II of
the Profit Sharing Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

 

PARTICIPANT ELECTIONS

 

2.1 Deferred Compensation Reserve.

 

The Company shall establish and maintain a book reserve (the “Deferred
Compensation Reserve”), to which it shall credit the amounts of Deferred
Compensation determined in accordance with Section 2.3, Company Accruals under
Section 3.2 and Forfeiture Accruals (for years prior to January 1, 1999), as
well as earnings allocated thereto. The Deferred Compensation credited each
Election Year shall be based on: (a) with respect to the Participants described
in Section 1.20(a), (b), (c), (e) or (g), their Elections as provided in
Sections 2.2; and (b) with respect to the Participants described in Section
1.20(d), the rules as provided in Section 2.2(f). The Company shall maintain a
separate Account under the Deferred Compensation Reserve with respect to each
Participant.

 

2.2 Elections.

 

(a) Each Participant (other than a Participant under subsections 1.20(d) or (f))
shall have the option each calendar year to designate in an Election, in the
form prescribed in Section 2.3, a percentage (the “Deferral Percentage”),
specified in multiples of one percent (1%), of such Participant’s Compensation
for the Election Year, to be credited to the Deferred Compensation Reserve;
provided, however, that the Administrator shall have the right to approve or
disapprove such Election by any Participant, in whole or in part, in the sole
discretion of the Administrator. The Administrator shall, in its discretion,
establish a maximum Deferral Percentage for the Compensation with respect to
which a Participant may make an Election for the Election Year (including LTCI
Compensation, subject to the election requirements in (b) below).
Notwithstanding the foregoing, a Participant described in Section 1.20(b), (c),
(e) or (g) may be permitted to designate any Deferral Percentage up to 100
percent of Compensation, subject to the limitations of Section 3.9(a). In
accordance with procedures established by the Administrator, a Participant may
make a separate election under this Section 2.2(a) with respect to regular pay
and to bonus.

 

(b) Elections shall be made on or before (i) the last business day of the
calendar year immediately preceding the Election Year or (ii) such other date as
designated by the Administrator, provided such date is prior to the date on
which the Participant earns the Compensation for which the election is made;
provided, further, that an Election to have a portion or all of a Participant’s
LTCI Compensation for an Election Year credited to the Deferred Compensation
Reserve shall be made on or before (i) the last business day of the calendar
year preceding the calendar year which precedes the Election Year or (ii) such
other date as may be designated by the Administrator. Notwithstanding the
foregoing, a Non-Employee Director described in Section 1.19(ii) may make an
Election in the Election Year, upon approval of or in accordance with guidelines
established by the Administrator, after the Participant’s initial election as a
director, provided that such Election shall not apply to the Non-Employee
Director’s fees

 

- 7 -



--------------------------------------------------------------------------------

earned during the period beginning on the date of the election to the Board of
Directors and ending on the date which is the last day of the month following
the month in which the Non-Employee Director’s Election form is received by the
Administrator.

 

(c) Notwithstanding the provisions of paragraph (b), above, in the case of an
Employee whose eligibility to participate in the Plan initially commences after
the first day of an Election Year, such Employee may make an Election to defer a
portion of the Employee’s Compensation earned after the Election Form is
received by the Administrator and during the remaining part of the Election
Year, provided that the Employee makes such election no later than thirty (30)
days after the date on which the Employee first becomes eligible to participate
in the Plan. Such Election shall be irrevocable for the remainder of the
Election Year.

 

(d) Except as provided in Article IV or in paragraph (c) above, an Election
shall be irrevocable with respect to all Compensation payable during an Election
Year. A Participant’s Election made as to an Election Year shall remain in
effect for all subsequent Election Years unless the Participant notifies the
Administrator, in accordance with procedures specified by the Administrator, of
such Participant’s desire to modify his or her Election.

 

(e) If an Employee is a Participant in accordance with Section 1.20(a) for an
Election Year and incurs a Termination of Employment, upon the subsequent
Reinstatement of such Employee within the same Election Year, the Employee shall
immediately be reinstated as a Participant and shall be subject to the same
terms and elections as were in effect immediately prior to such Employee’s
Termination of Employment.

 

(f) If an Employee is a Participant in accordance with Section 1.20(d) for an
Election Year, then, solely for the purpose of determining the amount of Company
Accruals to be credited to such Participant’s Deferred Compensation Reserve,
such Participant shall be deemed to have made an Election pursuant to subsection
(a) to defer a percentage of Compensation equal to the percentage indicated on
the Participant’s election of Section 401(k) Contributions and After-tax Savings
under the Profit Sharing Plan.

 

2.3 Form of Election.

 

(a) Each Election shall be made on a form provided by the Administrator within
the period described in Section 2.2(b), and shall designate a Deferral
Percentage. Such Elections shall designate a distribution commencement date and
manner of distribution in accordance with Article IV. If no designation is
received by the Administrator within the prescribed time period, the
Administrator shall select the time and manner of distribution and notify the
Participant of such selection.

 

(b) For purposes of this Section 2.3, Participants eligible to make Elections
provided herein shall include only Participants described in Sections 1.20(a),
(b), (c), (e) and (g), and shall exclude all other Participants. In addition to
any other Election permitted under this Section 2.3, each Participant described
in Section 1.20(b) shall also be entitled to make an Election to have Deferred
Compensation credited to his or her account in this Plan in an amount equal to
the amount which such Participant agrees to forfeit under a deferred
compensation plan of an acquired company.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE III

 

PARTICIPANT’S ACCOUNTS

 

3.1 Individual Accounts.

 

The Administrator shall establish and maintain records reflecting each
Participant’s Account in the Deferred Compensation Reserve to which the
Administrator shall credit Deferred Compensation in accordance with each
Participant’s Election pursuant to Section 2.3, Company Accruals pursuant to
Section 3.2, Forfeiture Accruals (for years prior to January 1, 1999) and
earnings pursuant to Section 3.5.

 

3.2 Company Accruals.

 

(a) For Company Accruals attributable to Deferred Compensation made prior to
January 1, 2001, the Company shall credit to the Deferred Compensation Reserve
on behalf of each Participant an amount (“Company Accruals”) each Election Year
which shall be determined in the following manner:

 

  (i) The Administrator shall determine for the Election Year a ratio, the
numerator of which is the total Company contributions allocated to all Profit
Sharing Plan Participants under the Profit Sharing Plan for the Fiscal Year
ending closest to the last day of the Election Year, and the denominator of
which is the total Combined Basic Savings (as defined in Section 1.18 of the
Profit Sharing Plan) of all Profit Sharing Plan Participants for such Fiscal
Year.

 

  (ii) The Administrator shall then determine for each Participant in this Plan
the lesser of

 

  (A) an amount equal to six percent (6%) of the Participant’s total
Compensation for the Election Year, or

 

  (B) the sum of

 

  (1) the Participant’s Deferred Compensation for the Election Year (as
determined under Section 2.2(a)) and

 

  (2) the amount of the Participant’s “After-tax Savings” contributed to the
Profit Sharing Plan for the Election Year in accordance with Article IV of the
Profit Sharing Plan.

 

- 9 -



--------------------------------------------------------------------------------

The Committee may in its sole discretion limit the dollar amount of a
Participant’s Deferred Compensation taken into account for purposes of this
Section 3.2 based on uniform standards, provided that the Administrator notifies
such Participant of such limitation on or prior to the due date for Elections
under Section 2.2(b). Notwithstanding the foregoing, solely for purposes of this
Section 3.2, a Participant’s LTCI Compensation shall not be taken into account
as Deferred Compensation. This paragraph 3.2(b) shall apply to Deferred
Compensation of Participants described in Sections 1.20(b), (c), and (g) at the
discretion of the Administrator.

 

  (iii) The amount determined in paragraph (ii) of this section shall be reduced
by subtracting the amount credited as “Combined Basic Savings” to the
Participant’s “Account” in the Profit Sharing Plan for the Election Year.

 

  (iv) The Administrator shall then allocate to the Deferred Compensation
Reserve on behalf of each Participant the product of (i) the ratio determined in
accordance with paragraph (i) of this section, and (ii) the amount determined in
accordance with paragraph (iii) of this section.

 

  (v) The Administrator shall allocate to the Deferred Compensation Reserve on
behalf of each Participant described in Section 1.20(d) the amount of any
reduction of allocations to the “Company Contribution Accounts” of such
Participants under Article VI of the Profit Sharing Plan as of the same date
such amounts would have been allocated under the Profit Sharing Plan but for
such reduction.

 

(b) For Company Accruals related to Deferrals made on or after January 1, 2001,
the Company may make discretionary Company Accruals each Election Year to be
allocated to the Deferred Compensation Reserve on behalf of Participants. In any
Election Year for which the Company elects to make such discretionary Company
Accrual, the Company Accrual shall be calculated as follows:

 

  (i) for Participants whose Compensation is equal to or greater than a
threshold dollar amount established for that Election Year by the Administrator
in its sole discretion but less than $400,000: a percentage of the first three
percent (3%) of Compensation deferred by the Participant under the Plan for the
Election Year.

 

  (ii) for Participants whose Compensation is equal to or greater than $400,000:
a percentage of the first six percent (6%) of Compensation deferred under the
Plan for the Election Year.

 

- 10 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant shall only be eligible for Company
Accruals for Compensation earned during periods in which the Participant is
eligible to participate in the Profit Sharing Plan.

 

(c) Additional discretionary Company Accruals may be made by the Company from
time to time. Such additional Company Accruals may be made in accordance with
procedures established by the Company at the time such Company Accrual is
allocated to a Participant’s Account, and shall not be subject to the
requirements of Section 3.2(a) or (b).

 

(d) Company Accruals under this Section 3.2 shall be allocated only on behalf of
Participants in the Plan who are actively employed (including Participants on
approved leaves of absence) by the Company or serving as Non-Employee Directors
as of the last day of the Fiscal Year of the Company for which the allocation is
made. Notwithstanding the preceding sentence, Participants who incur a
Termination of Employment before the last day of the Fiscal Year because they
Retire, have a Permanent Disability, or die shall be eligible to have Company
Accruals credited to the Deferred Compensation Reserve on their behalf in
accordance with the provisions of Sections 3.2(a) through (c).

 

(e) Notwithstanding the foregoing, Participants who incur a Termination of
Employment before the last day of the Fiscal Year because they are employed by a
business unit which is sold or otherwise disposed of on or after January 3,
1998, shall be eligible to have Company Accruals credited to the Deferred
Compensation Reserve on their behalf in accordance with the provisions of
Sections 3.2(a) through (c).

 

(f) Notwithstanding paragraphs (d) and (e) above, a Participant who incurs a
Termination of Employment during an Election Year and is Reinstated as an
Employee or a Non-Employee Director prior to the end of such Election Year and
remains employed as of the last day of the Fiscal Year shall be credited with
Company Accruals in accordance with this Section 3.2 for such Election Year if
such Participant otherwise satisfies the requirements of the first sentence of
paragraph (d).

 

3.3 Vesting.

 

(a) Deferred Compensation. Participants shall be immediately vested in Deferred
Compensation and the related earnings allocated to their account under the
Deferred Compensation Reserve.

 

(b) Company Accruals. For Company Accruals attributable to Deferred Compensation
for periods prior to January 1, 2001, Participants shall be 100% vested in
Company Accruals allocated to their accounts under the Deferred Compensation
Reserve at the earlier of (i) the date the Participant completes five (5) years
of Service or (ii) March 26, 2001. Participants shall become vested in Company
Accruals allocated in accordance with Section 3.2(b) at the rate of 25% for each
Year of Service of the Participant following the date on which such Company
Accrual is allocated to the Participant’s Account under the Deferred
Compensation Reserve. For purposes of the preceding sentence, Company Accruals
allocated in a given calendar year shall be

 

- 11 -



--------------------------------------------------------------------------------

deemed allocated on March 1 of such calendar year. Notwithstanding the
foregoing, and subject to the approval of the HR Officer, a Participant shall
become fully vested in Company Accruals and the related earnings allocated to
the Participant’s account if the Participant’s Termination of Employment is due
to Retirement, Death or Permanent Disability.

 

(c) Additional Discretionary Company Accruals. Additional discretionary Company
Accruals made under Section 3.2(c) shall vest in accordance with a schedule
established by the Company at the time such Company Accrual is allocated to a
Participant’s Account.

 

(d) Forfeiture for Failure to Comply with Non-Competition Requirements. All
vesting on Company Accruals is subject to a Participant’s compliance with the
Company’s Non-Competition Agreement. A Participant shall be deemed to comply
with the Non-Competition Agreement if such Participant does not engage in
activities in competition with the business of the Company. “Competition” shall
mean (i) engaging, individually or as an employee, consultant, owner (more than
5%) or agent of any entity, in or on behalf of any business engaged in
significant competition (or that transacts or cooperates with another business
in activities of significant competition) with any business operated by the
Company or with interests adverse to those of the Company; (ii) soliciting and
hiring a key employee of the Company in another business, whether or not in
significant competition with any business operated by the Company; or (iii)
using or disclosing confidential or proprietary Company information, in each
case, without the approval of the Company. Determination of whether or not
particular activities are in competition will be made by the Company in its
reasonable judgment. If a Participant is found to have engaged in competition
with the Company, the Participant shall forfeit all undistributed Company
Accruals, whether vested or unvested.

 

3.4 Forfeitures.

 

The non-Vested Portion of a Participant’s Account shall be forfeited upon the
Participant’s Termination of Employment. Undistributed Company Accruals shall be
forfeited upon a finding by the Company that a Participant has engaged in
competition with the Company. Forfeitures shall be applied to reduce the
administrative expenses of the Plan.

 

3.5 Crediting of Earnings.

 

The Company shall credit earnings to the Deferred Compensation Reserve in an
amount determined as follows:

 

(a) For periods prior to January 1, 2001, each Participant’s Account in the
Deferred Compensation Reserve shall be credited monthly with earnings at the
same stated rate as the “Stable Value Fund” described in the Profit Sharing Plan
(subject to differences that may occur due to different frequencies for
compounding).

 

(b) For the period from January 1, 2001 through March 31, 2001, a Participant’s
Account balance as of December 31, 2000 shall be credited monthly with earnings
at the same stated rate as the “Stable Value Fund” described in the Profit
Sharing Plan (subject to differences that may occur due to different frequencies
for compounding).

 

- 12 -



--------------------------------------------------------------------------------

(c) For Deferred Compensation attributable to periods on and after January 1,
2001, at the time a Participant makes an Election for the amount to be deferred
for an Election Year in accordance with Section 3.2, such Participant may elect
that a specified percentage of the Deferred Compensation be credited with
hypothetical earnings in accordance with the performance of designated funds
selected by the Company or its delegate (“Benchmark Funds”), as described in
Appendix A. If a Participant does not make an allocation election, the
Participant’s account will be credited with the rate of return on the money
market fund included in the Benchmark Funds.

 

(d) For periods on and after April 1, 2001, a Participant may elect that a
specified percentage of the Participant’s Account balance as of December 31,
2000 be measured in accordance with the Benchmark Fund(s) designated by the
Participant.

 

(e) Once a Participant has allocated amounts in the Participant’s Account to
Benchmark Funds in accordance with paragraphs (c) and (d) above, a Participant
may elect to change the allocation of all or a portion of his Account among the
Benchmark Funds on a periodic basis in accordance with procedures established by
the Administrator.

 

3.6 Accounts Do Not Result in Property Rights.

 

(a) The Deferred Compensation Reserve and the accounts maintained thereunder on
behalf of each Participant are for administrative purposes only, and do not vest
in the Participants any right, title or interest in such reserve or such
accounts, except as expressly set forth in this Plan.

 

(b) Title to and beneficial ownership of any assets, whether cash or investments
which the Company may designate to make payments of Deferred Compensation
hereunder, shall at all times remain in the Company, and no Participant shall
have any property interest whatsoever in any specific assets of the Company.

 

3.7 Tax-Qualified Plans.

 

Amounts credited to a Participant’s account in the Deferred Compensation Reserve
shall not be deemed compensation to such Participant for purposes of computing
employer contributions or benefits under any tax-qualified plan of deferred
compensation maintained by the Company.

 

3.8 No Assignment of Interests.

 

The rights of Participants or any other persons to the payment of amounts from
the Deferred Compensation Reserve under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.

 

- 13 -



--------------------------------------------------------------------------------

3.9 Federal and State Taxes.

 

(a) Federal and state payroll taxes required to be withheld on Deferred
Compensation credited to a Participant’s Deferred Compensation Reserve shall be
withheld from other Compensation paid to the Participant at the time of
deferral. Notwithstanding the foregoing, if a Participant’s other Compensation
is insufficient to pay such amounts, the amount of Deferred Compensation
credited to the Deferred Compensation Reserve on the Participant’s account shall
be adjusted so that the amount necessary to cover all required withholding taxes
is available.

 

(b) To the extent that federal or state taxes are owed by Participants on
Company Accruals as they vest, including, but not limited to, taxes due under
Code section 3101, the Company will determine these amounts and collect them as
follows:

 

  (i) If the Participant is an Employee at the time the tax is determined, the
tax will be deducted from the Employee’s non-Deferred Compensation.

 

  (ii) If the Participant is a current or former Non-Employee Director at the
time Deferred Compensation or Company Accruals are credited to the Participant’s
account under this Plan, no tax shall be paid with respect to such amounts and
no reduction to reflect such taxes shall be made in the amounts credited.

 

  (iii) If the Participant is a former Employee at the time taxation under Code
section 3101 is determined, the amount credited to the Participant’s account
shall be reduced by the amount of any applicable taxes payable.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE IV

 

DISTRIBUTIONS

 

4.1 Election of Distribution.

 

(a) For each Election Year, a Participant shall designate in an Election made in
accordance with Section 2.3 whether distribution of amounts credited to the
Participant’s Deferred Compensation Reserve for such Election Year as Deferred
Compensation are to be distributed following Termination of Employment or as an
In-Service Withdrawal. A Participant may make a separate distribution election
for each Election Year. Elections for distribution following Termination of
Employment will continue from Election Year to Election Year unless a new
election is made by the Participant. Notwithstanding the foregoing, a
Participant must affirmatively elect an In-Service Withdrawal for an Election
Year or the Participant shall be deemed to have elected a distribution following
Termination of Employment.

 

(b) Each participant may elect, on a form provided by the Administrator, that
distributions which are to be made to the Participant in installments following
Termination of Employment shall be deemed to come first from the money market
fund included as a Benchmark Fund, in Appendix A, to the extent the
Participant’s hypothetical Account is invested in such money market fund. If a
Participant does not make such an election, the distribution shall be deemed to
come proportionally from each Benchmark Fund in which the Participant’s Account
is deemed to be invested. If a Participant makes such election and the amount
allocated to the money market fund in the Participant’s Account is less than the
amount of the distribution, the remaining portion of the distribution shall be
deemed to come proportionally from the remaining Benchmark Funds in which the
Participant’s Account is deemed to be invested. Any election under this
subsection 4.1(b) shall be effective for distributions made at least one month
after the election is received by the Administrator.

 

(c) Notwithstanding the foregoing, the Vested Portion of a Participant’s Company
Accruals and the earnings thereon shall become distributable only following
notification to the Administrator of such Participant’s Termination of
Employment. Distribution shall be made to the Participant in the manner
specified in paragraph (a) of Section 4.2.

 

4.2 Form and Timing of Distribution.

 

(a) Distribution Following Termination of Employment. Any amounts credited to
the Participant’s Account for which the Participant has elected distribution
following Termination of Employment may be distributed in any of the following
forms, as elected by the Participant: (i) a lump sum cash payment; (ii) a series
of annual cash installments payable over a designated term not to exceed twenty
years; (iii) five annual cash payments beginning on the sixth January following
such Participant’s termination of employment or (iv) any other manner requested
by the Participant and to which the Administrator consents.

 

- 15 -



--------------------------------------------------------------------------------

(b) In-Service Withdrawal. Subject to procedures established by the
Administrator, at the time that a Participant makes an Election for an Election
Year, the Participant may elect to receive an In-Service Withdrawal, beginning
in a future calendar year specified by the Participant, of all or a portion
(specified as a dollar amount or as a percentage) of the Deferred Compensation
attributable to that Election; provided, however, that the year in which such
withdrawal begins shall be no earlier than the third calendar year following the
calendar year in which the Deferred Compensation is credited to the
Participant’s Account. The Participant may elect to have amounts subject to an
In-Service Withdrawal election distributed in annual cash payments over a term
of two to five years or as a single lump sum cash payment. Notwithstanding the
above, if a participant’s distribution is $10,000 or less, payment will be in
the form of a single lump sum cash payment.

 

Company Accruals are not available for scheduled In-Service Withdrawals.

 

(c) Termination of Employment Prior to Receipt of In-Service Withdrawal. If a
Participant terminates employment prior to the date elected by the Participant
for an In-Service Withdrawal, the portion of the Participant’s Account subject
to the In-Service Withdrawal election shall be distributed in a lump sum cash
payment within 60 days after Termination of Employment. If a Participant
receiving scheduled in-service annual installment distributions terminates
employment, they will receive the remaining installments in a lump sum within 60
days of termination.

 

(d) Distribution of Small Amounts. Notwithstanding the provisions of paragraph
(a), if the balance credited to a Participant’s Deferred Compensation Reserve
Account is less than $10,000, such Participant’s Deferred Compensation Reserve
Account shall be paid to the Participant as soon as practicable following
Termination of Employment or, if earlier, the date elected by the Participant
for an In-Service Withdrawal.

 

(e) Failure to Elect Form of Distribution. Notwithstanding paragraphs (a)
through (d), amounts allocated to the Participant’s Account for which no
distribution election has been made shall be distributed in the form of a single
lump sum cash payment made as soon as practicable following notification of
Termination of Employment.

 

(f) Return to Employment. If a Participant who is receiving or is scheduled to
receive payments returns to employment with the Company, Termination of
Employment payments will be discontinued until the Participant again incurs a
Termination of Employment. Subject to Section 4.3, upon such subsequent
Termination of Employment, the remaining balance subject to such election shall
be paid over the time period specified in the Participant’s Election that is in
effect at the time of the subsequent Termination of Employment.

 

(g) Distribution Following Death of Participant. If the Participant dies before
distribution of his or her account has begun or after distribution has begun but
before the Vested Portion of the Participant’s Account is fully distributed, the
undistributed Vested Portion of the account shall be distributed to the
Participant’s beneficiary in a single lump sum cash payment as soon as
practicable following notification to the Administrator of the Participant’s
death. If a

 

- 16 -



--------------------------------------------------------------------------------

Participant fails to designate a beneficiary in accordance with Section 4.4, or
if the beneficiary designated by the Participant does not survive the
Participant, the default beneficiary shall be determined in accordance with
Section 4.4 and the distribution to such default beneficiary shall be in the
form of a single lump sum as provided above, notwithstanding any designation by
the Participant.

 

(h) Non-Vested Amounts. Upon a Participant’s Termination of Employment, the
Company shall have no further obligation to the Plan or to the Participant for
the part of the Participant’s account that is not the Vested Portion; provided,
however, that if a Participant returns to Employment within ninety (90) days of
his or her Termination of Employment, such Participant’s non-Vested Portion at
the time of the original Termination of Employment shall be recredited to the
Participant’s Deferred Compensation Reserve account, regardless of whether he or
she received or began receiving Termination of Employment payments.

 

(i) Tax Impact. The gross amount of any payment due in accordance with this
subsection shall be reduced to reflect applicable federal and state income tax
withholding prior to payment to the Participant or beneficiary.

 

4.3 Changes in Distribution Election.

 

(a) Notwithstanding anything in Section 4.1 to the contrary, a Participant who
is employed by the Company or serving on the Company’s Board of Directors shall
be entitled to change the manner of distribution of his or her account under
Section 4.2(a) or (b), provided that such change shall be made (i) using a form
provided by the Administrator, and (ii) in accordance with procedures
established by the Administrator. A separate change may be made with respect to
each Election Year beginning on or after January 1, 2001 and with respect to the
Participant’s Account attributable to Deferred Compensation and Company Accruals
as of December 31, 2000. A request for change shall become effective on the
first anniversary (the “Anniversary Date”) of the date such request was received
by the Administrator, provided such request shall be invalid if the Participant
has a Termination of Employment as described in Section 1.28 (but not including
Section 1.28(e) or (f)) prior to the Anniversary Date, or, as to Deferred
Compensation relating to any Election Year, if any amount of such Deferred
Compensation for an Election Year would otherwise become distributable prior to
the Anniversary Date.

 

(b) Notwithstanding the provisions of Section 4.1 or Section 4.3(a), a
Participant may make or rescind an election under Section 4.1(b) at any time,
with such election made effective for all installment distributions after
Termination of Employment which are scheduled to occur at least 30 days after
the date such elected change is received by the Administrator.

 

(c) In addition to the provisions of paragraph (a), a Participant who is
requesting a change in an election with respect to an In-Service Withdrawal is
subject to the following:

 

  (i) The number of installments may be amended up to one year prior to the date
the In-Service Withdrawal is scheduled to commence by giving the Administrator
written notice in accordance with paragraph (a). The number of installments may
not be amended after installments designated under the given Election Year
commence.

 

- 17 -



--------------------------------------------------------------------------------

  (ii) The distribution may be postponed to Participant’s Termination of
Employment by giving the Administrator notice in accordance with paragraph (a)
at least one year prior to the date the In-Service Withdrawal is scheduled to
commence.

 

  (iii) Once a Participant has elected to defer an In-Service Withdrawal to
Termination of Employment, such election is irrevocable.

 

4.4 Beneficiaries.

 

Each Participant may designate a beneficiary on a form, provided by the
Administrator, to receive distributions made pursuant to Section 4.2. If no
beneficiary is designated under this Plan, or if the beneficiary shall not
survive the Participant, the Participant shall be deemed to have designated (i)
the Participant’s surviving spouse; or (ii) if the Participant is not married or
the spouse died before the Participant, the Participant’s estate.

 

4.5 Discharge of Obligation For Payment.

 

If a legal guardian or conservator is appointed for any person to whom any
payment is payable under this Plan, then, upon proof to the Administrator of
such appointment, amounts which would otherwise be paid under this Plan to such
person shall be paid to the legal guardian or conservator. Any such payment
shall be complete discharge of the liabilities of the Company under this Plan.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE V

 

ADMINISTRATION

 

5.1 Administrator.

 

The Company shall appoint an Administrator who shall be responsible for the
management, operation and administration of the Plan. Except as provided in
Section 6.2, the Administrator shall have full power and authority to interpret,
construe and administer this Plan and the Administrator’s interpretations and
construction thereof, and actions hereunder, including any valuation of the
Deferred Compensation Reserve, or the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
The HR Officer shall have full power and authority to interpret, construe and
administer this Plan in performing his or her functions under Section 6.2, and
the HR Officer’s interpretations and construction thereof, and actions under
those Sections shall be binding and conclusive on all persons. The Company shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith by the Company.

 

5.2 Expenses.

 

The expenses of administering this Plan shall first be offset against
forfeitures pursuant to Section 3.4 of the Plan and, to the extent that Plan
administrative expenses exceed such forfeitures, such expenses shall be
allocated as a charge against the Deferred Compensation Reserve of each
Participant in a manner to be determined by the Administrator.

 

5.3 Acceleration of Payments.

 

Notwithstanding anything in this Plan to the contrary, the HR Officer, in his or
her discretion may direct the Administrator to pay any or all amounts credited
to a Participant’s account in a single lump sum cash payment or accelerate
payment of installments distributable under Article IV of this Plan, in order to
clear out small balances, terminate the Plan, or otherwise to relieve costs of
maintaining and administering the Plan.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VI

 

CLAIMS PROCEDURE

 

6.1 Initial Claims.

 

A Participant or a beneficiary of a Participant may submit a written claim for
benefits under this Plan with the Administrator. The Administrator shall notify
the claimant within sixty (60) days after the written claim is received by the
Administrator whether the claim is allowed or denied, unless the claimant
receives a written notice from the Administrator prior to the end of the sixty
(60) day period stating that special circumstances require an extension of the
time for the decision. The notice of the decision by the Administrator shall be
in writing, sent by mail to the claimant’s last known address and, if a denial
of the claim, must contain the following information: (i) the specific reason
for the denial; (ii) the specific reference to pertinent provisions of the Plan
on which the denial is based; (iii) if applicable, a description of any
additional information or material necessary to perfect a claim; and (iv) an
explanation of the claims review procedure.

 

6.2 Appeals.

 

A claimant is entitled to request a final review by the HR Officer of any denial
of the claim by the Administrator. The request for review must be submitted to
the HR Officer in writing within sixty (60) days of the Participant’s receipt of
the Administrator’s notice of denial. Absent a request for review within the
sixty (60) day period, the claim will be deemed to be conclusively denied. The
HR Officer shall afford the claimant an opportunity to review all pertinent
documents and submit issues and comments in writing and shall render a decision
in writing, all within sixty (60) days after receipt of a request for a review,
provided that the HR Officer may extend the time for decision by not more than
sixty (60) days upon written notice to the claimant before the end of the
original sixty (60) day period. The claimant shall receive written notice of the
HR Officer’s decision, together with specific reasons for the decision and
reference to the pertinent provisions of the Plan.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Plan Not An Employment Contract.

 

Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of the Company as an Employee or in any
other capacity.

 

7.2 No Trust Created.

 

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any person, including any
Participant or any other person. Any amounts which may be credited to the
Deferred Compensation Reserve shall continue for all purposes to be a part of
the general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

7.3 Amendment or Termination of Plan.

 

(a) The Board of Directors of the Company may amend the Plan at any time and
from time to time, terminate the Plan and/or distribute all account balances
under the Plan, pursuant to written resolutions adopted by such Board of
Directors. In no event will any such amendment or termination of the Plan have
the effect of reducing the accrued account balance or the Vested Portion of any
Participant’s account under this Plan. The Board may delegate its authority to
amend the Plan to the HR Officer or other Company representatives pursuant to
written resolutions adopted by such Board of Directors.

 

(b) If a determination is made by the Internal Revenue Service that the account
balance of any Participant is subject to current income taxation, such account
balance will be immediately distributed to the Participant or the Participant’s
beneficiary to the extent of such taxable amount; provided, however, that if the
Participant is contesting the above mentioned determination of the Internal
Revenue Service, the Administrator may in his or her sole discretion delay
distribution until the determination is final.

 

(c) In the event the Profit Sharing Plan is terminated, the Committee may at its
sole discretion distribute all account balances under this Plan. Alternatively,
in the event of such termination, the Committee may at its sole discretion
establish another basis for crediting earnings under this Plan, provided that
any rate of earnings so credited shall not be less than the Company’s borrowing
rate from time to time.

 

- 21 -



--------------------------------------------------------------------------------

7.4 Effect of Plan.

 

This Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participants and their heirs, beneficiaries,
executors, administrators and legal representatives.

 

7.5 Severability.

 

If any provision of this Plan shall for any reason be invalid or unenforceable,
the remaining provisions shall nevertheless remain in full force and effect.

 

7.6 Applicable Law.

 

This Plan shall be construed in accordance with and governed by the laws of the
State of Maryland.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

ASSUMPTION OF DEFERRED COMPENSATION LIABILITIES

 

This Article VIII pertains to the assumption of certain deferred compensation
liabilities by the Company (the “Assumed Deferred Compensation Liabilities”)
pursuant to the Employee Benefits and Other Employment Matters Allocation
Agreement (the “Allocation Agreement”), dated September 30, 1997, and effective
on March 27, 1998 (the “Assumption Date”), between the Company and a certain
company which, prior to the Assumption Date, maintained a plan from which the
Assumed Deferred Compensation Liabilities were derived (the “Prior Plan”).

 

8.1 Assumption. Pursuant to the Allocation Agreement, the Assumed Deferred
Compensation Liabilities accrued in the Prior Plan as of the day before the
Assumption Date have been assumed by this Plan. For purposes of this assumption,
each participant’s account balance in the Prior Plan was adjusted on the date
before the Assumption Date to reflect the deferred compensation elected by such
participant to be credited to the Prior Plan, along with an advance allocation
of company accruals and earnings for the period beginning January 3, 1998 and
ending on the day before the Assumption Date.

 

8.2 Participant’s Beginning Balance and Vesting. For each Participant whose
account balance in the Prior Plan was assumed by this Plan, such account balance
has been treated as the beginning balance of the Participant’s account credited
to the Deferred Compensation Reserve under this Plan as of the Assumption Date.

 

8.3 Non-Participants. Each individual whose account balance in the Prior Plan
was assumed under this Plan in accordance with Section 8.1 is deemed a
Participant under this Plan for purposes of Article IV, whether or not such
individual is otherwise described as a Participant within the meaning of Section
1.20.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is executed on behalf of Marriott International,
Inc. this 1st day of October , 2004.

 

            /s/ Brendan M. Keegan

--------------------------------------------------------------------------------

Brendan M. Keegan Executive Vice President, Human Resources

 

ATTEST:

            /s/ Dorothy Ingalls

--------------------------------------------------------------------------------

Dorothy M. Ingalls Secretary

 

- 24 -



--------------------------------------------------------------------------------

APPENDIX A

 

BENCHMARK FUNDS

 

As of October 1, 2004, the following Benchmark Funds are available for selection
by participants:

 

Money Market Fund – Vanguard Money Market

 

Bond Fund – PIMCO Total Return

 

Balanced Fund – Fidelity VIP Asset Manager

 

S&P 500 Index – Fidelity VIP Index 500

 

Large Core Fund – Fidelity VIP Contrafund

 

Large Growth Fund – Morgan Stanley Equity Growth

 

Mid Core Fund – Vanguard Mid-Cap Index

 

Small Growth Fund – Credit Suisse Trust Small Cap Growth

 

Foreign Fund – Franklin Templeton Foreign

 

The Company has the right to change the benchmark funds from time to time.

 

- 25 -